Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of studs and nails similar in all material respects to those the subject of Fastening Devices, Inc., et al. v. United cStates (40 Cust. Ct. 345, C.D. 2004), the merchandise was held dutiable as follows: (1) The items marked “A” at two-tenths of 1 cent per pound under the provision in paragraph 331, as modified by T.D. 51802, for nails, made of iron or steel wire, not less than 1 inch in length nor smaller than sixty-five one-thousandths of 1 inch in diameter; and (2) the items marked “B” at 15 percent under the provision in paragraph 332, as modified, supra, for machined studs.